UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-00494-RGK-KS Date June 8,, 2021

 

 

Title Brain Whitaker v. Emilia M. Rodriguez et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Defendant Old Town Restaurant, LLC’s

Motion for Summary Judgment [DE 51]

I. INTRODUCTION

On January 17, 2020, Brian Whitaker (“Plaintiff”) filed a Complaint against Emilia M.
Rodriguez and Old Town Restaurant, LLC (“Defendants”), alleging claims for violation of (1) the
Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seg. (2) California’s Unruh Civil
Rights Act, Cal. Civ. Code §§ 51-53. The Court subsequently declined to exercise supplemental
jurisdiction over Plaintiff's Unruh Act claim, (see ECF No. 11), and dismissed that claim. Plaintiffs
ADA claim arises from certain barriers to accessibility that he encountered when he visited Defendants’
restaurant in August of 2019.

Presently before the Court is Defendants’ Motion for Summary Judgment (“Motion”) (ECF No.
51). For the reasons that follow, the Court DISMISSES Plaintiff's ADA claim as moot and DENIES

the Defendants’ Motion as moot.
Il. FACTUAL BACKGROUND
The following is undisputed.

Plaintiff is substantially limited in his ability to walk, suffers from a C-4 spinal cord injury, and
uses a wheelchair for mobility. (Compl. 1, ECF No. 1).

Defendant Old Town Restaurant, LLC. owns C.O.D. Seafood House and Raw Bar
(“Restaurant”) located at 8408 W. 3rd Street, Los Angeles, California. Plaintiff alleges that he visited
the Restaurant in August 2019 and encountered various barriers to accessibility when he did.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-00494-RGK-KS Date June 8,, 2021

 

 

Title Brain Whitaker v. Emilia M. Rodriguez et al

 

Plaintiff now concedes that all barriers that he allegedly encountered at the Restaurant have been
remedied. (Pl.’s Resp. to Def.’s Mot. for Summ. J. at 2, ECF No. 52).

it. JUDICIAL STANDARD

“A case becomes moot—and therefore no longer a ‘Case’ or ‘Controversy’ for purposes of
Article II/—‘when the issues presented are no longer “live” or the parties lack a legally cognizable
interest in the outcome.’” A/ready, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013) (quoting Murphy v. Hunt,
455 U.S. 478, 481 (1982) (per curiam).

IV. DISCUSSION

Defendants move for summary judgment on the grounds that Plaintiff's ADA claim has been
rendered moot by the fact that Defendants have remedied all the barriers alleged in the Complaint. For
the reasons that follow, the Court concludes that Plaintiffs ADA claim is moot and therefore dismisses
this case for lack of subject matter jurisdiction.

The only remedy available for a violation of the ADA under a private right of action is injunctive
relief. See 42 U.S.C. § 12188(a). Here, in his one-sentence response brief, Plaintiff states: “As Plaintiff
indicated during the Parties’ meet and confer, Plaintiff does not dispute that the barriers at the
Restaurant alleged in the Complaint have now been removed.” (P1.’s Resp. to Def.’s Mot. for Summ. J.
at 2). Accordingly, the controversy alleged in the complaint is no longer live and there is no case or
controversy before the Court for purposes of Article III. The Court therefore DISMISSES Plaintiffs
ADA claim as moot.

V. CONCLUSION

In accordance with the foregoing, the Court DISMISSES Plaintiff's ADA claim as moot and
DENIES Defendants’ Motion for Summary Judgment as moot.

IT IS SO ORDERED.

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
